Case 2:19-cv-00145-JES-MRM Document 70 Filed 06/02/20 Page 1 of 8 PageID 493



                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                             FORT MYERS DIVISION

MARIAN    E   DOHERTY,         as
Executor of the Estate         of
Frances    R.  Gorman         and
Executor of the Estate         of
Patrick J. Gorman,

           Plaintiff,

v.                                  Case No:   2:19-cv-145-FtM-29MRM

REGIONS BANK,      an     Alabama
corporation,

           Defendant/Third
           Party Plaintiff

BARBARA GORMAN and CAROLINE
SILHA,

      Third Party Defendants.


                             OPINION AND ORDER

      This matter comes before the Court on review of defendant’s

Motion to Dismiss SAC Count II and to Defer Answer to Count I (Doc.

#61) filed on January 6, 2020.        Plaintiff filed a Response (Doc.

#63) on January 31, 2020.       The motion to dismiss is denied for the

reasons stated below.

                                     I.

      Under Federal Rule of Civil Procedure 8(a)(2), a Complaint

must contain a “short and plain statement of the claim showing

that the pleader is entitled to relief.”         Fed. R. Civ. P. 8(a)(2).

This obligation “requires more than labels and conclusions, and a
Case 2:19-cv-00145-JES-MRM Document 70 Filed 06/02/20 Page 2 of 8 PageID 494



formulaic recitation of the elements of a cause of action will not

do.”      Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)

(citation omitted).      To survive dismissal, the factual allegations

must be “plausible” and “must be enough to raise a right to relief

above the speculative level.”         Id. at 555.      See also Edwards v.

Prime Inc., 602 F.3d 1276, 1291 (11th Cir. 2010).            This requires

“more     than    an   unadorned,    the-defendant-unlawfully-harmed-me

accusation.”       Ashcroft    v.   Iqbal,   556   U.S.   662,   678   (2009)

(citations omitted).

                                     II.

       Defendant argues that plaintiff has failed to cure the defects

with the filing of a Second Amended Complaint (Doc. #60) in stating

a claim as to Count II.       Defendant seeks to dismiss Count II with

prejudice    as   it   was   previously    dismissed   without   prejudice.

Defendant also seeks to defer the filing of an answer as to Count

I.     The request to defer is granted to the extent that an answer

is not required until fourteen days after a decision on the motion.

Fed. R. Civ. P. 12(a)(4)(A).

       On March 7, 2019, the case was removed from Collier County

Circuit Court, Florida. On April 2, 2019, defendant filed a Motion

to Dismiss (Doc. #14) to the original Complaint (Doc. #4).                On

April 30, 2019, plaintiff filed an Amended Complaint (Doc. #21) as

a matter of course, and the Motion (Doc. #44) was denied as moot.




                                      2
Case 2:19-cv-00145-JES-MRM Document 70 Filed 06/02/20 Page 3 of 8 PageID 495



      On May 20, 2019, defendant filed a Motion to Dismiss Amended

Complaint (Doc. #26).      On December 9, 2019, the Court issued an

Opinion and Order (Doc. #59) granting the motion in part as to

Count II, and dismissing the count without prejudice.           On December

23, 2019, plaintiff filed a Second Amended Complaint (Doc. #60).

Defendant now seeks to dismiss Count II only for failure to state

a breach of fiduciary duty claim.

                                   III.

      In the previously filed Amended Complaint (Doc. #21), the

following   allegations    were   presented   in   Count   II   to   show   a

fiduciary duty:

            26. Patrick J. Gorman and Frances R. Gorman
            reposed trust and confidence in Regions Bank
            and relied upon Regions Bank with regard to
            the Line of Credit and Checking Account.

            27. Regions Bank knew that Patrick J. Gorman
            and Frances R. Gorman placed trust and
            confidence in Regions Bank and relied upon
            Regions Bank with regard to the Line of Credit
            and Checking Account.

            28. Since 2010, Regions Bank knew, or should
            have known, that Patrick J. Gorman and Frances
            R. Gorman were vulnerable adults because they
            would regularly go to Regions Bank to obtain
            transaction histories and required assistance
            with   their  banking   including   assistance
            outside the transfer of funds process.

            29. Patrick J. Gorman and Frances R. Gorman's
            vulnerability and reliance upon Regions Bank
            constituted special circumstances creating a
            duty   in   addition   to   any   contractual
            obligations between Regions Bank and Patrick
            and Frances Gorman. Moreover, Regions Bank
            undertook duties beyond the transfer of funds


                                     3
Case 2:19-cv-00145-JES-MRM Document 70 Filed 06/02/20 Page 4 of 8 PageID 496



           with regard to the services provided              to
           Patrick J. Gorman and Frances R. Gorman.

           30. The special circumstances imposing a duty
           upon Regions Bank is also evident from the
           June 5,2015 meeting with Regions Bank wherein
           Regions    Bank    undertook    duties    and
           responsibility outside the transfer of funds
           process by attempting to assist Frances R.
           Gorman in other financial transactions.

           31. Regions Bank owed the Plaintiff a
           fiduciary duty in relation to the Line of
           Credit and Checking Account.

(Doc. #21.)

      In the Opinion and Order, the Court outlined the applicable

law and concluded the allegations were insufficient:

           The elements of a claim for breach of
           fiduciary duty under Florida law are “(1) the
           existence of a [fiduciary] duty, (2) breach of
           that duty, and (3) damages flowing from the
           breach.” Crusselle v. Mong, 59 So. 3d 1178,
           1181 (Fla. 5th DCA 2011)(citation omitted). In
           general, “the relationship between a bank and
           its [customer] is that of creditor to debtor,
           in which parties engage in arms-length
           transactions, and the bank owes no fiduciary
           responsibilities.” Capital Bank v. MVB, Inc.,
           644   So.   2d   515,   518    (Fla.   3d   DCA
           1994)(citations     omitted).     However,    a
           fiduciary duty may exist between a bank and
           its customer “under special circumstances
           where the bank knows or has reason to know
           that the customer is placing trust and
           confidence in the bank and is relying on the
           bank so to counsel and inform him” or her.
           Bldg. Educ. Corp. v. Ocean Bank, 982 So. 2d
           37, 41 (Fla. 3d DCA 2008) (quotation and
           citation      omitted).      Such      “special
           circumstances include instances where the
           lender takes on extra services for a customer,
           receives any greater economic benefit than
           from a typical transaction, or exercises



                                     4
Case 2:19-cv-00145-JES-MRM Document 70 Filed 06/02/20 Page 5 of 8 PageID 497



            extensive   control.”              Id.   (quotation    and
            citations omitted).

            Aside from conclusory allegations that the
            Gormans “placed trust and confidence in
            Regions Bank” and that the Gormans “relied
            upon Regions Bank,” the Amended Complaint
            contains no factual allegations plausibly
            indicating that Regions Bank “ha[d] reason to
            know that the [Gormans were] placing trust and
            confidence in [Regions Bank] and [were]
            relying on [Regions Bank] so to counsel and
            inform [them].” Ocean Bank, 982 So. 2d at
            41.[] The Amended Complaint’s bare assertions
            are insufficient to plausibly allege the
            existence of a fiduciary relationship between
            the Gormans and Regions Bank.[] Mamani v.
            Berzain, 654 F.3d 1148, 1153 (11th Cir. 2011)
            (“Legal conclusions without adequate factual
            support are entitled to no assumption of
            truth.” (citations omitted)).

Doherty    v.    Regions   Bank,     No.       2:19-CV-145-FTM-29MRM,     2019   WL

6700422,    at   *4   (M.D.   Fla.   Dec.       9,   2019)   (internal   footnotes

omitted).

      In the Second Amended Complaint, plaintiff now alleges as to

Count II:

            26. Pursuant to the Regions Deposit Agreement,
            Regions Bank provided its account holders with
            (1) an account statement each statement
            period, (2) copies or images of checks, and
            (3) account activity provided through the
            internet if Regions Bank provides such access.
            These are the documents and access provided to
            the account holder as part of the Deposit
            Agreement.

            27. Regions Bank took on extra services for
            Patrick and Frances Gorman as early as 2010
            when Frances Gorman began routinely requesting
            transaction histories on their account and
            assistance in comprehending their account.
            Documentary evidence exists to show Regions


                                           5
Case 2:19-cv-00145-JES-MRM Document 70 Filed 06/02/20 Page 6 of 8 PageID 498



           Bank provided these extra services for
           consecutive weeks in 2010. Regions Bank
           provided these extra services in early 2011 on
           a weekly basis and again in 2012. Obtaining
           transaction histories had become habit for the
           Gormans during this period in time and an
           extra service that resulted in no bank imposed
           fee.

           28. These extra services provided by Regions
           Bank were not provided in accordance with the
           Deposit Agreement as no bank imposed fees were
           charged to Patrick and Frances Gorman for the
           research or assistance in comprehending their
           accounts.

           29. These extra services were provided under
           special circumstances as Regions Bank knew
           that Patrick and Frances Gorman were placing
           trust and confidence in Regions Bank and
           relying upon Regions Bank to assist them with
           their accounts.

           30. In June 2015, Regions Bank provided
           additional extra services with regard to the
           liquidation of Patrick Gorman's Annuity at
           Allianz Life Insurance Company of North
           America. On June 5,2015, Barbara Gorman drove
           her mother, Frances Gorman, to Regions Bank,
           and Regions Bank placed a call to Allianz Life
           Insurance Company of North America. The June
           5,2015 recorded call between Regions Bank,
           Allianz Life Insurance Company of North
           America, Barbara Gorman and Frances Gorman
           reveal     the     confusion,      incapacity,
           vulnerability and exploitation of Frances
           Gorman. The June 5,2015 recorded call further
           shows the extra services provided by Regions
           Bank wherein it undertook to assist Frances
           Gorman with the surrender of Patrick Gorman's
           annuity and transfer of funds to Regions Bank
           from Allianz Life Insurance Company of North
           America.

           31. The extra services provided by Regions
           Bank to Patrick and Frances Gorman with regard
           to   the   periodic   transaction   histories,
           assistance in the comprehension of their


                                     6
Case 2:19-cv-00145-JES-MRM Document 70 Filed 06/02/20 Page 7 of 8 PageID 499



             accounts, involvement in the liquidation of
             Patrick Gorman's annuity and transfer of
             annuity   funds  are   special  circumstances
             wherein Regions Bank knew Patrick and Frances
             Gorman were placing trust and confidence in
             Regions Bank and relying on Regions Bank to
             counsel and inform them.

(Doc. #60.)

       “To establish a fiduciary relationship, a party must allege

some    degree    of    dependency       on    one     side,      and   some    degree    of

undertaking on the other side to advise, counsel and protect the

weaker party.”         Regions Bank v. Kaplan, No. 8:12-CV-1837-T-17MAP,

2013    WL   1193831,        at    *23    (M.D.       Fla.       Mar.   22,     2013),    on

reconsideration in part, No. 8:14-CV-1837-T-17MAP, 2015 WL 1456697

(M.D. Fla. Mar. 30, 2015) (citing Watkins v. NCNB Nat. Bank of

Fla., N.A., 622 So. 2d 1063, 1065 (Fla. 3d DCA 1993)).                           Plaintiff

specifically allege extra services under special circumstances at

no additional cost and outside of what is required under the

Deposit Agreement, along with the specific example of advising on

the transfer of funds from Allianz Life Insurance Company of North

America to defendant.             Plaintiff also alleges that Frances Gorman

was    vulnerable      and   placed      her       trust   in    defendant.       This    is

sufficient    to    state     plausible        claim,      and    the   Court    need    not

consider the transcript of the June 5, 2019 telephone call.                              The

motion will be denied.

       Accordingly, it is now

       ORDERED:



                                               7
Case 2:19-cv-00145-JES-MRM Document 70 Filed 06/02/20 Page 8 of 8 PageID 500



      Defendant’s Motion to Dismiss for Failure to State a Claim

(Doc. #61) is DENIED.        Defendant shall file an answer within

FOURTEEN (14) DAYS of this Opinion and Order.

      DONE AND ORDERED at Fort Myers, Florida, this          2nd    day of

June, 2020.




Copies:
Parties of record




                                     8
